Mr. Justice Magruder delivered the opinion of the Court: This is an action brought by appellees, fruit dealers in the city of Chicago, against appellant, a common carrier of freight from New York to Chicago, to recover damages to nine hundred and sixty-four boxes of lemons shipped by appellees from New York to Chicago over appellant’s fast freight line. The lemons were alleged to have been injured and spoiled by reason of delay and want of care in their transportation. Appellees recovered judgment in the trial court, which judgment has been affirmed by the Appellate Court, whence the case comes before us by appeal. After the defendant had closed its case upon the trial in the court below, the plaintiffs called in rebuttal one J. B.-Wells, the contracting agent of defendant and who had already testified for the defence. Plaintiffs showed Wells a duplicate of th'e bill of lading of the goods merely for the purpose of refreshing his memory as to the date and place of shipment. Upon cross-examination, defendant’s counsel, after calling out from the witness that the paper shown him by the plaintiffs and which they had not introduced in evidence, was a duplicate bill of lading, made the following offer: “Defendant’s Counsel: We offer to show, by this bill of lading, that the risks of injury to these goods, by reason of decay during transportation, are especially excepted to and assumed to be borne by the shippers; that this receipt is printed and used by Mr. Haskins himself with the company. “Objected to on the ground that the defendant has closed its case. Objection sustained, and exception by defendant.” ■ The refusal of the trial court to permit the defendant to show what it proposed to show by the foregoing offer is claimed to be error, and is the only matter, which is pressed upon our attention by the appellant, as being erroneous. The sole object of the questions asked of the witness upon the direct examination was to refresh his recollection as to the date and place of delivery. Hence, it is manifest that the subject referred to in the offer was not proper cross-examination. A cross-examination must be limited to the subject matter of the direct examination. The case had, up to the time the offer in question was made, been tried upon the theory, that defendant was responsible for "the decay of the lemons, if its delay and want of care in the transportation had caused such decay. The new matter, proposed to be introduced upon the cross-examination of a witness called in rebuttal was, that the plaintiffs, the shippers of the .goods, had assumed to bear all risk of injury to the goods by-reason of decay during transportation. This new theory had not been set up in the pleadings, nor had it been suggested in any of the evidence that had been introduced on either side before the offer in question was made. Haskins was the agent of the plaintiffs at New York, who had made the contract with the defendant for the shipment ■of the goods. The offer of the defendant not only proposed "to show that plaintiffs had themselves assumed all risk of injury to the goods, but that the provisions upon that subject in the bill of lading were printed and were known to Haskins when he accepted the bill of lading. It was proposed to prove, "that Haskins had notice of the contents of the paper, by proving that he was in the habit of using such forms of receipt. It certainly would not have been proper to ask the witness Wells, upon his cross-examination, about his course of dealing with Haskins, when his direct examination had been limited to the time and place of the delivery of the goods in controversy. We are, therefore, of the opinion that the trial court committed no error in sustaining the objection made to the offer in question. The judgment of the Appellate Court is accordingly affirmed. Judgment affirmed.